THOMPSON, District Judge.
This case is submitted on demurrer to the petition for misjoinder of. causes of action.
With reference to the liability of lessor and lessee for injuries to persons caused by defective and unsafe buildings, the following propositions, some of which are, and some of which are not, applicable to the case at bar, can, I think, be regarded as settled law: (1) If, when let, the premises are in a condition which is dangerous to the public, or with a nuisance thereon, the lessor may be liable to strangers for injuries resulting from such condition or nuisance; for, by letting them and receiving rent therefor, he is to be regarded as authorizing' the continuance of the condition or nuisance. (2) If the tenant occupying the premises permits the condition or nuisance to remain, he is jointly as well as severally liable for injuries occasioned thereby. (3) In the absence of express warranty, there is no implied warranty on the part of the lessor that the demised premises are safe or reasonably fit for occupation, and the lessor is not answerable to the lessee, or those in privity with him, for defects in the building which the lessee could, by reasonable inspection, have discovered at the time of the letting. (4) But if the lessor fraudulently conceals such defects, or if he fails to disclose latent defects known to him and not known to the lessee, nor discoverable by reasonable inspection of the building, he is liable, as for negligence, for injuries resulting from such defects. (5) If such defects are not known, nor by the exercise of reasonable care could have been known, either by the lessor or by the lessee, then any injury resulting therefrom must be regarded as caused by inevitable ac*485cident, for which neither lessor nor lessee is liable. Timlin v. Oil Co., 126 N. Y. 514, 27 N. E. 786; Ahern v. Steele, 115 N. Y. 203, 22 N. E. 193; Godley v. Hagerty, 20 Pa. St 387; Whart. Neg. § 817; 2 Shear. & R. Neg. (5th Ed.) p. 1231, § 709a; Burdick v. Cheadle, 26 Ohio St. 393; Jaffe v. Harteau, 56 N. Y. 398; Edwards v. Railroad Co., 98 N. Y. 245; Thomp. Neg. 323; Doyle v. Railway Co., 147 U. S. 413-423, 13 Sup. Ct. 333; Tayl. Landl. & Ten. § 382; Bowe v. Hunking, 135 Mass. 380; Commissioners v. Orfila, 15 App. Cas. 413; Whart. Neg. §§ 825, 835, pp. 645, 649; Franklin v. Brown, 118 N. Y. 110, 23 N. E. 126; Francis v. Cockrell, L. R. 5 Q. B. 506; Hill v. Woodman, 14 Me. 38, 42; Gregor v. Cady, 82 Me. 131, 19 Atl. 108; Keates v. Earl of Cadogan, 10 C. B. 591; Arden v. Pullen, 10 Mees. & W. 321; Sutton v. Temple, 12 Mees. & W. 52; Hart v. Windsor, Id. 68, 85; Libbey v. Tolford, 48 Me. 316; Foster v. Peyser, 9 Cush. 242; Welles v. Casiles, 3 Gray, 323; Tuttle v. Manufacturing Co., 145 Mass. 169-175, 13 N. E. 465; Cowen v. Sunderland, 145 Mass. 363, 14 N. E. 117; Scott v. Simons, 54 N. H. 431; Walden v. Finch, 70 Pa. St. 460; Minor v. Sharon, 112 Mass. 477; Cesar v. Karutz, 60 N. Y. 229; Wallace v. Lent, 1 Daly, 481; Robbins, v. Jones, 15 C. B. (N. S.) 221; McKenzie v. Cheetham, 83 Me. 543, 22 Atl. 469.
In this case the petition states that large quantities of sugar and other merchandise were stored in a warehouse, and that the floors of the building broke and fell, with the contents thereof, killing the plaintiff’s intérnate, Joseph Schwalbach; that the “warehouse and premises were defective, insufficient, and insecure for the purposes for which the same were let”; that “all the defendants did in fact well know from the time said lease was made that said warehouse and said premises were insufficient, unsafe, and insecure for the purposes for which the same were let,” and by reason of their negligence in using the warehouse while in this condition Schwalbach was killed. It does not appear that the “insufficient, unsafe, and insecure” condition of the warehouse was due to any latent or concealed defect, or that the lessors, Burney & Seymour,' fraudulently concealed this condition, or made any false representation as to the real condition of the premises, or that the condition was one which the lessees, the Shinkle, Wilson & Kreis Company, could not, on reasonable inspection at the time of the letting, have" discovered; hut, on the contrary, it does appear from the allegations of the petition that the lessee at the time of the letting did know that the premises were “insufficient, unsafe, and insecure,” and the facts as stated would indicate that the condition of unsafety was such as would be apparent upon proper inspection. It would follow, therefore, upon the averments of the petition, that the lessors were not liable for the injury complained of; but that question is not presented by the demurrer. The question presented by the demurrer is as to whether there is a misjoinder of separate causes of action against the several defendants. There is no attempt in this petition to state separate causes of action against the several defendants. It is sought to charge the several defendants jointly, and, if the lessors were liable at all, they would be jointtly liable with the lessee. There is no relation of master and servant between the *486lessors and the lessee, out of which distinct liabilities could arise from the same transaction, as where the engineer of a railroad train is directly liable in trespass for injuring another by the negligent operation of the train, and where the railroad company is indirectly liable on the case for the negligence of its servant. Here the lessors, if liable at all, would be liable for causing the injury, or failing to disclose the unsafe condition, and the lessee would be jointly liable for continuing that condition, thereby both contributing to the injury. The petition is not open to the objection presented by this demurrer, and it will therefore be overruled.